Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “wherein said method further comprises the automatic construction and maintenance of an index of a finite plurality of said notations of said limitations of said iterations of said representation and of said meanings” in lines 10-12 and "whereby the isolation of informational meaning from information representation, limited iterative pattern recognition through three value logic" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how a nature of an object is represented. There should be a determining step that determines the originality, transcendence, passivity, productivity and willfulness and should result in a value or a measure that can be represented. Appropriate correction is required. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There for no active determination steps to determine the multiple aspects of the meaning. The steps claimed would assume that all aspects of the meaning exist and if they do not exist then none of the steps would be performed. It is unclear. Appropriate correction is required. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is surface is defined as. The specification recites “an intersection of depth and nature called ‘surface’, of which there are ten types” on page 27. The claim or independent claims does not provide definition of how the surface is defined or initiated. The claims also do 



Claims 1 includes limitations such as “an iteration, means for relating”, “a limitation, means for constraining”, “a three-value logic, means for constraining”, “a notation, means for assigning” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claims 2-4 and 6-10 are similar. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim does not provide any structure to perform the recited functions of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10,14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Djugash et al., United States Patent Publication 2006/0026189 (hereinafter “Djugash”).
Claim 1:
	Djugash discloses:

a meaning, assigned a unique identifier (see paragraph [0013]). Djugash teaches a meaning assigned an ID; 
a representation of said meaning, assigned a unique identifier (see paragraph [0013]). Djugash teaches a representation of the means assigned an ID; 
an iteration, means for relating said meaning to said representation, alternatively,
means for relating said meaning to another of said meaning; a limitation, means for constraining said iteration (see paragraphs [0066]-[0068]). Djugash teaches an iteration for relating the meaning to another meaning; 
a three-value logic, means for determining said limitation (see paragraph [0068]). Djugash teaches a limitation for the iteration such yes, no or can’t determine; and 
a notation, means for assigning computable categories to said meaning, said representation, said iteration and said limitation (see paragraphs [0066] and [0067]). Djugash teaches assigning categories to the meanings such as types; 
wherein said method further comprises the automatic construction and maintenance of an index of a finite plurality of said notations of said limitations of said iterations of said representations and of said meanings (see paragraphs [0064]-[0068]). Djugash teaches the automatically constructing and maintaining an index of the types and meanings, 
whereby the isolation of informational meaning from informational representation, limited iterative pattern recognition through three value logic, and an automatically-generated index of an immutable notation of schema can enable faster system performance, less memory utilization, more readily available analysis and increased interoperability for computing systems (see paragraph [0043]). Djugash teaches the performing of the assigning, iterating and notating allows for better performance and more readily available analysis of the data.

Claim 2:
	Djugash discloses:
wherein said meaning is a pool, consisting in one or more of the following: an ascription pool, means for representing an intrinsic aspect of said meaning; a description pool, means for representing an extrinsic aspect of said meaning; an entity pool, means for representing an immutable aspect of said meaning; and a process pool, means for representing a mutable aspect of said meaning (see paragraph [0072]-[0074]). Djugash teaches an entity pool representing immutable aspects.

Claim 3:
	Djugash discloses:
wherein said meaning is a nature, consisting in one or more of the following: an aether nature, means for representing originality of said meaning; a translation nature, means for representing transcendence of said meaning; a light nature, means for representing passivity of said meaning; a ground nature, means for representing productivity of said meaning; and a being nature, means for representing willfulness of said meaning (see paragraph [0056]). Djugash teaches attributes related to an entity. 

Claim 4:
	Djugash discloses:
wherein said iteration is a channel, comprising no more than one of each of the following as input: a thing channel, means for conveying an immutable, individualizing aspect to said meaning through said iteration; a use channel, means for conveying an immutable, grouping aspect to said meaning through said iteration; a variety channel, means for symbolically conveying said representation to said meaning through said iteration; a word channel, means for conveying a transcendent semantic aspect to said meaning through said iteration; a subject channel, means for conveying an intrinsic aspect to said meaning through said iteration; an object channel, means for conveying an extrinsic aspect to said meaning through said iteration; and a source channel, means for conveying a mutable aspect to said meaning through said iteration (see paragraph [0012] and [0013]). Djugash teaches an iteration channel for conveying an aspect through iteration. 

Claim 5:
	Djugash discloses:
wherein said limitation is a current, comprising one or more of the following: a manifest ascription current, means for limiting said iteration of intrinsic aspect to a determinate said meaning; a shadow ascription current, means for limiting said iteration of intrinsic aspect to an indeterminate said meaning; a final ascription current, means for preventing said iteration of an intrinsic aspect of said meaning; a manifest description current, means for limiting said iteration of extrinsic aspect to a determinate said meaning; a shadow description current, means for limiting said iteration of extrinsic aspect to an indeterminate said meaning; a final description current, means for preventing said iteration of an extrinsic aspect of said meaning; a manifest entity current, means for limiting said iteration of immutable isolating or grouping aspects to a determinate said meaning; a shadow entity current, means for limiting said iteration of immutable isolating or grouping aspects to an indeterminate said meaning; a final entity current, means for preventing said iteration of an immutable aspect of said meaning; a manifest process current, means for limiting said iteration of a mutable aspect to a determinate said meaning; a shadow process current, means for limiting said iteration of a mutable aspect to an indeterminate said meaning; and a final process current, means for preventing said iteration of a mutable aspect of said meaning (see paragraphs [0066]-[0068]). Djugash teaches a limitation to stop the iteration during extraction of features and aspects.

Claim 8:
	Djugash discloses:
wherein said notation is a rivulet, means for identifying the structural components of an information model consisting in one or more of the following:
a mark rivulet, means for indexing non-deterministic, potentially iterative, intrinsic semantic representations; a type rivulet, means for indexing non-deterministic, potentially iterative, extrinsic semantic representations; a negation rivulet, means for indexing non-deterministic, potentially iterative, immutable semantic representations; a token rivulet, means for indexing non-deterministic, potentially iterative, mutable semantic representations; an index rivulet, means for indexing deterministic, potentially iterative, intrinsic semantic representations; an icon rivulet, means for indexing deterministic, potentially iterative, extrinsic semantic representations; a sign rivulet, means for indexing deterministic, potentially iterative, immutable semantic representations; a symbol rivulet, means for indexing deterministic, potentially iterative, mutable semantic representations; an essence rivulet, means for indexing non-deterministic, potentially iterative, intrinsic, originalities; a purpose rivulet, means for indexing non-deterministic, potentially iterative, extrinsic, originalities; a notion rivulet, means for indexing non-deterministic, potentially iterative, immutable originalities; an action rivulet, means for indexing non-deterministic, potentially iterative, mutable originalities; an identity rivulet, means for indexing deterministic, potentially iterative, intrinsic, originalities; a kind rivulet, means for indexing deterministic, potentially iterative, extrinsic, originalities; a theory rivulet, means for indexing deterministic, potentially iterative, immutable originalities; a cause rivulet, means for indexing deterministic, potentially iterative, mutable originalities; a projection rivulet, means for indexing non-deterministic, non-iterative, intrinsic passivities; a reflection rivulet, means for indexing non-deterministic, non-iterative, extrinsic passivities; a singularity rivulet, means for indexing non-deterministic, non-iterative, immutable passivities; a radiation rivulet, means for indexing non-deterministic, non-iterative, mutable passivities; an emanation rivulet, means for indexing deterministic, non-iterative, intrinsic passivities; an illumination rivulet, means for indexing deterministic, non-iterative, extrinsic passivities; a vision rivulet, means for indexing deterministic, non-iterative, immutable passivities; a point rivulet, means for indexing deterministic, non-iterative, mutable passivities; an item rivulet, means for indexing non-deterministic, potentially iterative, intrinsic activities; a genre rivulet, means for indexing non-deterministic, potentially iterative, extrinsic activities; a concept rivulet, means for indexing non-deterministic, potentially iterative, immutable activities; a position rivulet, means for indexing non-deterministic, potentially iterative, mutable activities; a label rivulet, means for indexing deterministic, potentially iterative, intrinsic activities; a form rivulet, means for indexing deterministic, potentially iterative, extrinsic activities; an element rivulet, means for indexing deterministic, potentially iterative, immutable activities; an order rivulet, means for indexing deterministic, potentially iterative, mutable activities; a persona rivulet, means for indexing non-deterministic, potentially iterative, intrinsic willfulness; a character rivulet, means for indexing non-deterministic, potentially iterative, extrinsic willfulness; a condition rivulet, means for indexing non-deterministic, potentially iterative, immutable willfulness; an interaction rivulet, means for indexing non-deterministic, potentially iterative, mutable willfulness; a name rivulet, means for indexing deterministic, potentially iterative, intrinsic willfulness; an attribute rivulet, means for indexing deterministic, potentially iterative, extrinsic willfulness; a language rivulet, means for indexing deterministic, potentially iterative, immutable willfulness; and a relation rivulet, means for indexing deterministic, potentially iterative, mutable willfulness (see paragraph [0051]). Djugash teaches a notation that is deterministic, iterative representation.

Claim 9:
	Djugash discloses:
wherein said notation is a surface, means for aggregating said meaning to define functional components of an information system consisting in one or more of the following: a cryptic surface, means for aggregating indeterminate transcendences; a signify surface, means for aggregating determinate transcendences; an initiate surface, means for aggregating indeterminate originalities; an assign surface, means for aggregating determinate originalities; a value surface, means for aggregating indeterminate passivities; a record surface, means for aggregating determinate passivities; an associate surface, means for aggregating indeterminate productivity; an implement surface, means for aggregating determinate productivity; an integrate surface, means for aggregating indeterminate willfulness; and an establish surface, means for aggregating determinate willfulness (see paragraphs [0074] and [0075]). Djugash teaches performing functions based on the extracted features of the database. 

Claim 10:
	Djugash discloses:
wherein said notation is a consideration, means for isolating content from context within an information model consisting in one or more of the following: a first consideration, means for evaluating the iterative conveyance of transcendent semantic aspects, immutably individual aspects, and immutably grouping aspects; a second consideration, means for evaluating the iterative conveyance of symbolic representation, transcendent semantic aspects, immutably individual aspects, and immutably grouping aspects; and a third consideration, means for evaluating the iterative conveyance of transcendent semantic aspects, intrinsic subjective aspects, extrinsic objective aspects and mutable productive aspects (see paragraph [0051]). Djugash teaches the notation takes into consideration the relationship being built based on the aspect and features extracted from the data.

Claim 14:
	Djugash discloses:
wherein said meaning has tabular structure (see paragraph [0044]). Djugash teaches a tabular structure. 

Claim 16:
	Djugash discloses:
wherein said meaning has hierarchical structure (see paragraph [0034]). Djugash teaches a hierarchical structure. 

Claim 17:
	Djugash discloses:
wherein said meaning has object-oriented structure (see paragraphs [0034] and [0044]). Djugash teaches an object-oriented structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Djugash, in view Adamson et al. United States Patent Publication 20160196625 A1 (hereinafter “Adamson”).
Claim 6:
	Djugash fails to expressly disclose a non-determinate, determinate and indeterminate state. 


wherein said three-value logic consisting in only one from each of the following sets of states for existence or equivalence: a non-determinate state of existence, alternatively an unequal state of equivalence; or a determinate state of existence, alternatively an equal state of equivalence; or an indeterminate state of existence, alternatively an indeterminate state or equivalence (see paragraph [0024]). Adamson teaches a three-value logic consisting of a non-determinate, determinate and indeterminate state.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djugash to include a three-value logic for the purpose of efficiently indicating the limitations of the iterations, as taught by Adamson. 

Claim 7:
	Djugash fails to expressly disclose a non-determinate, determinate and indeterminate state. 

	Adamson discloses:
wherein said three-value logic is applied in an algorithm whose steps form said index of a finite plurality of said notation of said meaning comprising: a step zero, means for indexing said meaning by the states of existence for a symbolic representation; a step one, means for indexing said meaning by the states of existence of an individual immutable aspect; a step two, means for indexing said meaning by the states of equivalence between said individual immutable aspect and a grouping immutable aspect; a step three, means for indexing said meaning by the states of existence of said grouping immutable aspect; a step four, means for indexing said meaning by the states of existence of a transcendent semantic aspect; a step five, means for indexing said meaning by the states of existence of a mutable aspect; a step six, means for indexing said meaning by the states of existence of an intrinsic aspect; a step seven, means for indexing said meaning by the states of equivalence between said intrinsic aspect and an extrinsic aspect; a step eight, means for indexing said meaning by the states of existence of said extrinsic aspect; a step nine, means for indexing said meaning by the states of equivalence between said intrinsic aspect and said mutable aspect; and a step ten, means for indexing said meaning by the states of equivalence between said extrinsic aspect and said mutable aspect (see paragraphs [0022]-[0024]). Adamson teaches a three-value logic consisting of a non-determinate, determinate and indeterminate state of properties and indexing the properties received from a data source.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djugash to include a three-value logic for the purpose of efficiently indicating the limitations of the iterations, as taught by Adamson. 

Claim 18:
	Djugash fails to expressly disclose a transactional structure. 

	Adamson discloses:
wherein said meaning has transactional structure (see paragraph [0003]). Adamson teaches said meaning has transactional structure.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djugash to include a transactional structure for the purpose of efficiently performing functions of a database on transactional data, as taught by Adamson. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Djugash, in view Kroenke et al., United States Patent No. 5809297 (hereinafter “Kroenke”).
Claim 11:
	Djugash fails to expressly disclose meaning has graphical structure. 

	Kroenke discloses:
wherein said meaning has formulaic structure (see column 2 lines 26-44). Kroenke teaches modeling data has formulaic structure.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djugash to include a formulaic . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Djugash, in view Warner et al., United States Patent No. 7523131 (hereinafter “Warner”).
Claim 12:
	Djugash fails to expressly disclose meaning has graphical structure. 

	Warner discloses:
wherein said meaning has graphical structure (see column 1 lines 28-55). Warner teaches a three-value logic consisting of a non-determinate, determinate and indeterminate state.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djugash to include a cyclical structure for modeling for the purpose of efficiently creating models for cyclical structure, as taught by Warner. 

Claim 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Djugash, in view Aasman et al., United States Patent No. 8244772 (hereinafter “Aasman”).
Claim 13:
	Djugash fails to expressly disclose meaning has graphical structure. 


wherein said meaning has graphical structure (see column 4 lines 12-62). Aasman teaches a three-value logic consisting of a non-determinate, determinate and indeterminate state.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djugash to include a graphical structure for modeling for the purpose of efficiently creating models for graphical structure, as taught by Aasman. 

Claim 15:
	Djugash fails to expressly disclose meaning has cartesian structure. 

	Aasman discloses:
wherein said meaning has cartesian structure (see column 4 lines 12-62). Aasman teaches a three-value logic consisting of a non-determinate, determinate and indeterminate state.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Djugash to include meaning that has cartesian structure for modeling for the purpose of efficiently creating models for cartesian structure, as taught by Aasman. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        2/17/21